OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection – Title
 
The title, “remote control (wireless)” is objected to, as it includes a parenthetical, the purpose of which in relation to the claim is unclear. The title of a design being claimed must correspond to the name of the article in which the design is embodied or applied to (MPEP § 1503.01 and 37 CFR 1.153 or 37 CFR 1.1067). 
 
For clarity and accuracy, the title must be amended throughout the application, including the Claim Statement, Specification, and Application Data Sheet (original oath or declaration excepted) to read:
 
--Wireless Remote Control -- or similar
 
Objection – Claim 
 
The claim statement must be written in formal terms, using specific and precise language. The claim must be directed “FOR A/AN” singular article of manufacture. Therefore the word [for] must be replaced with the word -- for a/an--, (37 CFR 1.153), the claim must be amended to read:
 
-- CLAIM:
The ornamental design for a (Amended Title)* as shown and described. --
 
*(This parenthetical is meant to be replaced with the applicant’s chosen amended title, i.e.
“CLAIM: The ornamental design for a Wireless Remote Control as shown and described”)




Claim Refusal – 35 U.S.C. 112
 

 
The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:
 
The back of the article is indefinite and nonenabling, as multiple interpretations of the design are possible due to the limited disclosure of these details. Consequently, the depth and three-dimensional configuration of the lines and surfaces of this feature are open to conjecture. Specifically, with the limited disclosure, there is no means to determine whether the numerous complicated features on the back of the article, shown in reproduction 1.3 only, are meant to be flat and coplanar with the surrounding edge of the article and with each other, whether they are meant to be recessed into the back surface and therefore represent a series of cavities of any number of possible depths, or whether one of more of the features is meant to be an opening into the interior casing of the article. The surfaces on the back of the article could also be flat, angled, or curved. (See region darkened in below illustration).

    PNG
    media_image1.png
    469
    507
    media_image1.png
    Greyscale

The applicant may overcome this refusal by removing the indefinite features from within the scope of the claimed design in reproduction 1.3. This may be accomplished by either reducing the features to broken line, or by adding a translucent color overlay to the unclaimed features and surrounding surfaces as demonstrated above. If the applicant follows this suggestion, a disclaimer statement must also be inserted into the specification, following the descriptions of the reproductions but preceding the claim. Examples of an appropriate disclaimer statement might read: “The broken lines, and regions surrounded on all sides by broken lines, depict portions of the (Amended Title)* that form no part of the claimed design.” OR “The portions of the (Amended Title)* shown with a translucent overlay form no part of the claimed design.” or similar. (for example, if a color overlay is used, the applicant might specify which color is being referred to for greater clarity). It is recommended that any color overlay be translucent in order to avoid an amended disclosure that might fail to comply with the original description of the claim, thereby necessitating a final refusal under 35 U.S.C. 112, by occluding portions of the original disclosure. 
 
The applicant is cautioned to carefully consider the scope of the article as a whole, and ensure that it remain consistently disclosed. Elements which are claimed / disclaimed should be consistently drawn 
 
*(This parenthetical is meant to be replaced with the applicant’s chosen amended title)

Conclusion
The claim stands refused under 35 U.S.C. 112(a) and (b).
 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 
 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.
   
The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 

 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922